Name: Decision No 803/2004/EC of the European Parliament and of the Council of 21 April 2004 adopting a programme of Community action (2004 to 2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme)
 Type: Decision
 Subject Matter: social affairs;  criminal law;  European construction;  cooperation policy;  demography and population
 Date Published: 2004-04-30

 Important legal notice|32004D0803Decision No 803/2004/EC of the European Parliament and of the Council of 21 April 2004 adopting a programme of Community action (2004 to 2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme) Official Journal L 143 , 30/04/2004 P. 0001 - 0008Decision No 803/2004/EC of the European Parliament and of the Councilof 21 April 2004adopting a programme of Community action (2004 to 2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Economic and Social Committee [1],Having regard to the opinion of the Committee of the Regions [2],Acting in accordance with the procedure laid down in Article 251 of the Treaty [3],Whereas:(1) Physical, sexual and psychological violence against children, young people and women, including threats of such acts, coercion or arbitrary deprivation of liberty, whether occurring in public or private life, constitute a breach of their right to life, safety, freedom, dignity and physical and emotional integrity and a serious threat to the physical and mental health of the victims of such violence. The effects of such violence are so widespread throughout the Community as to constitute a genuine health scourge and an obstacle to the enjoyment of safe, free and just citizenship.(2) It is important and necessary to recognise the serious immediate and long-term implications of violence for health, psychological and social development, and for the equal opportunities of those concerned, for individuals, families and communities, and the high social and economic costs to society as a whole.(3) According to the World Health Organisation's definition, health is a state of complete physical, mental and social well being and not merely the absence of disease or infirmity. A World Health Assembly resolution adopted at the 49th World Health Assembly in Geneva in 1996 declares that violence is a leading worldwide public health problem. The World report on violence and health presented by the World Health Organisation in Brussels on 3 October 2002 recommends promoting primary prevention responses, strengthening responses for victims of violence and increasing collaboration and exchange of information on violence prevention.(4) These principles are recognised in numerous conventions, declarations and protocols of the main international organisations and institutions such as the United Nations, the International Labour Organisation, the World Conference on Women and the World Congress against Commercial Sexual Exploitation of Children. This important work performed by international organisations should be complemented by that of the Community. Indeed, Article 3(1)(p) of the Treaty requires Community action to include a contribution to the attainment of a high level of health protection.(5) The Charter of Fundamental Rights of the European Union [4] 1 reaffirms, inter alia, the rights to dignity, equality and solidarity. It includes a number of specific provisions to protect and promote physical and mental integrity, equal treatment for men and women, the rights of the child and non-discrimination, as well as to prohibit inhuman or degrading treatment, slavery and forced labour, and child labour.(6) The Commission has been called upon to draw up and implement action programmes to combat such violence by the European Parliament, inter alia, in its Resolutions of 19 May 2000 on the communication from the Commission to the Council and the European Parliament. "For further actions in the fight against trafficking in women" [5], and of 20 September 2001 on female genital mutilation [6].(7) The action programme set up by Decision No 293/2000/EC of the European Parliament and of the Council of 24 January 2000 adopting a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young people and women [7], has helped increase awareness within the European Union and increase and consolidate cooperation between organisations in the Member States active in combating violence.(8) The Daphne programme has received an overwhelming response and clearly meets a deeply felt need within the voluntary sector. The funded projects have already started to have multiplying effects on activities by non governmental organisations and institutions in Europe. This programme has already substantially contributed to the development of EU policy on combating violence, trafficking, sexual abuse and pornography, with implications well beyond the boundaries of the European Union, as mentioned in the mid-term report of the Daphne programme.(9) In its Resolution of 4 September 2002 on the mid-term review of the Daphne programme [8], the European Parliament stresses that the Daphne programme meets a basic need for effective strategies to combat violence and that it must continue beyond 2003, and calls on the Commission to submit a proposal for a new action programme which incorporates all experience acquired since 1997 and which is allocated appropriate funding.(10) It is desirable to ensure continuity for the projects supported by the Daphne programme to carry on building on the experiences gained and to provide opportunities to promote the European added value stemming from these experiences and, to this end, it is necessary to establish a second phase of the programme, hereinafter referred to as the "Daphne II programme".(11) The Community can bring added value to the actions predominantly to be undertaken by Member States concerning the prevention of violence, including abuse and sexual exploitation perpetrated against children, young people and women and the protection of victims and groups at risk through the dissemination and exchange of information and experience, the promotion of an innovative approach, the joint establishment of priorities, the development of networking as appropriate, the selection of Community-wide projects and the motivation and mobilisation of all parties concerned. These actions should also encompass children and women brought to the Member States through human trafficking. The Community can also identify and stimulate good practice.(12) The Daphne II programme can bring added value by identifying and stimulating good practice, by encouraging innovation and by exchanging relevant experience of actions undertaken in the Member States, including an exchange of information relating to the various laws, sanctions and the results achieved. In order to achieve the objectives of this programme and use the resources available in the most efficient way, the areas in which work is to be done must be carefully chosen by selecting projects which offer a greater Community added value and show the way towards trying out and disseminating innovative ideas to prevent and combat violence, in the context of a multidisciplinary approach.(13) Since the objectives of the proposed action, namely to prevent and combat all forms of violence against children, young people and women cannot be sufficiently achieved by the Member States and can therefore, due to the need for a coordinated and multidisciplinary approach favouring the setting up of transnational frameworks for training, information, study and exchange of good practice, and the selection of Community-wide projects, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives.(14) The Daphne II programme should be of a five-year duration in order to allow sufficient time for actions to be implemented to achieve the objectives set and for lessons and experience to be collated and integrated in good practice across the European Union.(15) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission [9].(16) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure [10], for the budgetary authority during the annual budgetary procedure,HAVE DECIDED AS FOLLOWS:Article 1Subject matter and scopeThe second phase of the Daphne programme to prevent and combat all forms of violence against children, young people and women and to protect victims and groups at risk (the Daphne II programme) is hereby established for the period 1 January 2004 to 31 December 2008. It may be extended.For the purposes of the Daphne II programme, "children" shall include adolescents up to the age of 18 years, in accordance with international instruments relating to the rights of the child.However, projects with actions particularly designed for beneficiary groups such as, for example, "teenagers" (13 to 19 years old) or people 12 to 25 years old, shall be considered as targeting the category of so-called "young people".Article 2Programme objectives1. The Daphne II programme shall contribute to the general objective of providing citizens with a high level of protection from violence, including protection of physical and mental health.The aim of this programme shall be to prevent and combat all forms of violence, occurring in the public or the private domain, against children, young people and women by taking preventive measures and by providing support for victims and groups at risk, including in particular the prevention of future exposure to violence. It further aims to assist and encourage non governmental organisations and other organisations active in this field.2. The actions to be implemented under the Daphne II programme, as set out in the Annex, are intended:(a) to promote transnational actions:(i) to set up multidisciplinary networks, particularly in support of victims of violence and groups at risk;(ii) to ensure the expansion of the knowledge base, the exchange of information and the identification and dissemination of good practice, including through training, study visits and staff exchange;(iii) to raise awareness of violence among targeted audiences such as specific professions, competent authorities and identified sectors of the general public with a view both to improving understanding of, and promoting the adoption of zero tolerance towards violence and to encouraging support for victims and the reporting of incidences of violence to the competent authorities;(iv) to study phenomena related to violence and possible methods of preventing it and explore and address the root causes of violence at all levels of society;b) to implement complementary actions, on the initiative of the Commission, such as studies, the formulation of indicators, data gathering, statistics broken down by gender and by age, seminars, and meetings of experts or other activities to reinforce the programme's knowledge base and to disseminate the information obtained under this programme.Article 3Access to the programme1. The Daphne II programme shall be open to participation by public or private organisations and institutions (local authorities at the competent level, university departments and research centres) working to prevent and combat violence against children, young people and women or to protect against such violence or to provide support for victims or to implement targeted actions to promote rejection of such violence or to encourage attitude and behaviour change towards vulnerable groups and victims of violence.2. This programme shall also be open to the participation of:(a) Accession States which signed the Treaty of Accession on 16 April 2003;(b) the EFTA/EEA countries, in accordance with the conditions laid down in the EEA Agreement;(c) Romania and Bulgaria, for which the conditions for participation are to be laid down in accordance with the respective European Agreements, the additional protocols thereto and the decisions of the respective Association Councils;(d) Turkey, for which the conditions for participation are to be laid down in accordance with the Framework Agreement between the European Community and the Republic of Turkey on the general principles for the participation of the Republic of Turkey in Community programmes [11].3. To be eligible for funding under this programme, projects shall involve at least two Member States, have a maximum duration of two years and be geared to the objectives set out in Article 2.Article 4Actions under the programmeThe Daphne II programme shall comprise the following types of actions:(a) identification and exchanges of good practice and work experience with a view in particular to implementing preventive measures and assistance to victims;(b) mapping surveys, studies and research;(c) field work with the involvement of the beneficiaries, particularly children and young people, in all phases of project design, implementation and evaluation;(d) creation of sustainable multidisciplinary networks;(e) training and design of educational packages;(f) development and implementation of treatment programmes and support for victims and people at risk on the one hand, and perpetrators on the other hand, whilst ensuring the safety of victims;(g) development and implementation of awareness-raising actions targeting specific audiences, design of materials to supplement those already available, or adaptation and use of existing materials in other geographical areas or for other target groups;(h) dissemination of the results obtained under the two Daphne programmes including their adaptation, transfer and use by other beneficiaries or in other geographical areas;(i) identification and enhancement of actions contributing to positive treatment of people at risk of violence, namely to an approach which encourages respect for them and promotes their well-being and self-fulfilment.Article 5Funding1. The financial framework for the implementation of the Daphne II programme for the period from 1 January 2004 to 31 December 2008 is hereby set at EUR 50 million, of which EUR 29 million is for the period until 31 December 2006.For the period following 31 December 2006, the amount shall be deemed to be confirmed if it is consistent for this phase with the financial perspectives in force for the period commencing in 2007.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. Funding decisions shall be followed by grant agreements between the Commission and the beneficiaries of the grant.4. The proportion of financial support from the Community budget shall not exceed 80 % of the total cost of the project.However, the complementary actions referred to in Article 2(2)(b) may be financed up to 100 %, subject to a ceiling of 15 % of this programme's total annual financial allocation.Article 6Implementation of the programme1. The Commission shall be responsible for the management and implementation of the Daphne II programme and shall ensure that any result or product funded by this programme is available free of charge and in electronic form.2. The Commission shall ensure a balanced approach, in respect of the three target groups, namely children, young people and women with regard to the implementation of this programme.3. The measures necessary for the implementation of this Decision relating to the annual plan of work shall be adopted in accordance with the management procedure referred to in Article 7(2).4. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 7(3).Article 7Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its rules of procedure.Article 8Monitoring and evaluation1. The Commission shall take all the measures necessary to ensure the monitoring and continuous evaluation of the Daphne II programme taking account of the general and specific objectives set out in Article 2 and of the specific objectives set out in the Annex.2. At the latest by 1 June 2006, the Commission shall submit an evaluation report to the European Parliament and to the Council, assessing the relevance, utility, sustainability, effectiveness and efficiency of the Daphne II programme so far. This report shall include an ex ante evaluation in order to support possible future action. Moreover, in parallel to the presentation of the Preliminary Draft Budget for 2007, the Commission shall forward to the budgetary authority the result of the qualitative and quantitative evaluation of performance against the annual implementation plan.In the context of the budgetary procedure for 2007, the Commission shall, at the latest by 1 June 2006, report on the consistency of the amount for 2007/2008 with the new financial perspectives. If applicable, the Commission shall take the necessary steps within the budgetary procedures for 2007/2008 to ensure the consistency of the annual appropriations with the new financial perspectives.3. On completion of the Daphne II programme, the Commission shall submit a final report to the European Parliament and to the Council. Inter alia, this report shall contain information on the work carried out in the context of the actions set out in Point II(c) of the Annex, as a basis for evaluating the need for further political action.4. The Commission shall also send the reports referred to under paragraphs 2 and 3 to the European Economic and Social Committee and to the Committee of the Regions.Article 9Entry into forceThis Decision shall enter into force on the day of its publication in the Official Journal of the European Union.Done at Strasbourg, 21 April 2004.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentD. Roche[1] OJ C 208, 3.9.2003, p. 52.[2] OJ C 256, 24.10.2003, p. 85.[3] Opinion of the European Parliament of 3 September 2003 (not yet published in the Official Journal), Council Common Position of 1 December 2003 (OJ C 54 E, 2.3.2004, p. 1), Position of the European Parliament of 9 March 2004 (not yet published in the Official Journal) and Decision of the Council of 30 March 2004.[4] OJ C 364, 18.12.2000, p. 1.[5] OJ C 59, 23.2.2001, p. 307.[6] OJ C 77 E, 28.3.2002, p. 126[7] OJ L 34, 9.2.2000, p. 1.[8] OJ C 272 E, 13.11.2003, p. 390[9] OJ L 184, 17.7.1999, p. 23.[10] OJ C 172, 18.6.1999, p. 1. Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).[11] OJ L 61, 2.3.2002, p. 29.--------------------------------------------------ANNEXSPECIFIC OBJECTIVES AND ACTIONSI. TRANSNATIONAL ACTIONS1. Identification and exchange of good practice and WORK experienceObjective:to support and encourage the exchange, adaptation and use of good practice for application in other contexts or geographical areasTo stimulate and promote the exchange of good practice at Community level on protection of and support for children, young people and women  victims or groups at risk  with special emphasis on the following areas:(a) prevention (general or targeting specific groups);(b) protection and support to victims (psychological, medical, social, educational and legal assistance, the provision of accommodation, removing and protecting victims, training and reintegration into social and working life);(c) procedures to protect the best interests of children, particularly those who are victims of prostitution, young people and women who are the victims of violence;(d) measurement of the real impact of the different types of violence on victims and society within Europe, in order to establish an appropriate response.2. Mapping surveys, studies and researchObjective:to study phenomena related to violenceTo support research activities, gender- and age-based studies and mapping surveys in the field of violence in order, inter alia:(a) to explore and assess the various causes, circumstances and mechanisms of the emergence and growth of violence, including coercion to carry out actions such as begging or theft;(b) to analyse and compare existing prevention and protection models;(c) to develop prevention and protection practice;(d) to assess the impact of violence, also in terms of health, both on victims and on society as a whole, including the economic costs;(e) to study the scope for developing filters which prevent the forwarding of paedophile material via the Internet.(f) to undertake studies on children who are the victims of prostitution in order to help prevent this phenomenon by means of better knowledge about the risk factors.3. Field work with the involvement of the beneficiariesObjective:actively to implement proven methods in the prevention of and protection from violenceTo support the implementation of methods, training modules and assistance (psychological, medical, social, educational, legal, and to reintegration) directly involving the beneficiaries.4. Creation of sustainable multidisciplinary networksObjective:to support and encourage both non-governmental organisations (NGOs) and other organisations, including local authorities (at the competent level), active in the fight against violence to work together.To support the establishment and strengthening of multidisciplinary networks and to encourage and support cooperation between NGOs and the various organisations and public bodies, in order to improve the level of knowledge and understanding of one another's roles and to provide comprehensive multi-disciplinary support to victims of violence and to those at risk.The networks will in particular carry out activities to address the problems of violence, geared to:(a) producing a common framework for the analysis of violence, including the definition of different types of violence, the causes of violence and all its consequences, and for the implementation of appropriate multi-sector responses;(b) assessing the types and effectiveness of measures and practices for the prevention and detection of violence, and for the provision of support for victims of violence, in particular to ensure that they are never again exposed to violence;(c) promoting activities to tackle this problem at both international and national level.5. Training and design of educational packagesObjective:to develop educational packages on the prevention of violence and on positive treatmentTo design and test educational packages and actions on the prevention of violence against children, young people and women and on positive treatment, as well as on conflict management, for use in schools and adult educational institutions, associations, undertakings, public institutions and NGOs.6. Development and implementation of treatment programmesObjective:to develop and implement treatment programmes for victims and people at risk, such as children and young people who witness domestic violence, on the one hand, and perpetrators on the other hand, with the aim of preventing violence.To detect the possible causes, circumstances and mechanisms of the emergence and growth of violence including the nature and motivation of perpetrators of violence and exploiters of commercial violence such as sexual or non-sexual exploitation.To develop, test and implement treatment programmes based on the above findings.7. Awareness-raising actiONS targeting specific audiencesObjective:to raise awareness and the level of understanding of violence and the prevention of violence against children, young people and women with the aim of promoting zero tolerance of violence, the provision of support to victims and groups at risk, and the reporting of incidences of violenceThe following types of actions, amongst others, are eligible for support:(a) development and implementation of information and awareness-raising actions aimed at children, young people and women, in particular on the potential risks of violence and ways of avoiding them; other publics to be targeted could also include specific professions such as teachers, educators, medical doctors, youth or social workers, lawyers, police authorities and the media;(b) development of Community-wide information sources to assist and inform NGOs and public bodies about publicly available information relevant to the field of violence, the means of preventing it and the rehabilitation of victims, compiled by governmental, non-governmental, academic and other sources; this should enable information to be integrated into all the relevant information systems;(c) encouragement of the introduction of measures and specific services to increase reporting to the authorities of violence and different forms of trade in children, young people and women for sexual and non-sexual exploitation;(d) promotion of publicity campaigns, using mass means of communication, focusing on the condemnation of violence and the provision of support for victims in the form of psychological, moral and practical assistance.The design of materials to supplement those already available, or to adapt them for use in other geographical areas or for other target groups will be encouraged.II. COMPLEMENTARY ACTIONSIn order to ensure that all areas of the programme are fully covered, even in the absence of proposals  or of suitable proposals  for a given area, the Commission will carry out more proactive activities to fill any gaps.Consequently, the programme will finance complementary actions, on the Commission's initiative, in the following areas, inter alia:(a) to enable the development of indicators on violence, so that the quantified impact of policies and projects can be measured. This must be based on existing experience of all forms of violence against children, young people and women;(b) to set up a procedure for regular and sustainable data collection, preferably with the assistance of Eurostat, in order to be able to quantify violence in the Union more accurately;(c) to identify policy issues, wherever possible, in the light of the work achieved by funded projects, with the aim of suggesting common policies on violence at Community level and reinforcing judicial practice;(d) to analyse and evaluate the funded projects in order to prepare for a European Year against violence;(e) to disseminate on a Europe-wide scale good practices stemming from funded projects; this can be achieved by various means:(i) producing and distributing written material, CD-ROMs, video films, setting up Internet sites and promoting campaigns and publicity spots;(ii) seconding of or organising exchanges of experienced staff from one organisation to another in order to assist with the implementation of new solutions or practices that have proven to be effective elsewhere;(iii) enabling a single NGO to use results obtained under the two Daphne programmes, to adapt them or to transfer them to another Union area or another category of beneficiary;(iv) establishing a help-desk to assist NGOs, especially those participating for the first time, to elaborate their projects, to liaise with other partners and to use and benefit from the Daphne acquis;(v) cooperating as closely as possible with mass media.f) to organise seminars for all stakeholders involved in funded projects in order to improve management and networking capability and to support information exchange;g) to conduct studies and organise meetings of experts and seminars directly connected with the carrying out of the action of which they form an integral part.In addition, the Commission may have recourse, in carrying out the programme, to technical assistance organisations, the financing of which will be provided for within the overall financial framework and, under the same conditions, to experts.--------------------------------------------------